
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2010-0003; Internal Agency Docket No. FEMA-B-1166]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before March 29, 2011.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1166, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]

            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
            
               
              
                Flooding source(s)
                Location of referenced elevation **
                * Elevation in feet(NGVD)
                  + Elevation in feet
                  (NAVD)
                  # Depth in feet
                  above ground
                  ⁁ Elevation in meters
                  (MSL)
                
                Effective
                Modified
                Communities affected
              
              
                
                  Levy County, Florida, and Incorporated Areas
                
              
              
                Bronson North Ditch
                At Ifshie Avenue
                None
                +55
                Town of Bronson, Unincorporated Areas of Levy County.
              
              
                 
                Approximately 0.4 mile upstream of U.S. Route 27A
                None
                +57
              
              
                Bronson South Ditch
                Just upstream of Lime Rock Road
                None
                +59
                Town of Bronson, Unincorporated Areas of Levy County.
              
              
                 
                Approximately 600 feet upstream of West Main Street
                None
                +60
              
              
                Long Pond
                At Levy County Route 345
                None
                +27
                City of Chiefland, Unincorporated Areas of Levy County.
              
              
                 
                Just downstream of Northwest 60th Street
                None
                +28
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Chiefland
                
              
              
                Maps are available for inspection at City Hall, 214 East Park Avenue, Chiefland, FL 32626.
              
              
              
                
                  Town of Bronson
                
              
              
                Maps are available for inspection at the Town Hall, 650 Oak Street, Bronson, FL 32621.
              
              
              
                
                  Unincorporated Areas of Levy County
                
              
              
                Maps are available for inspection at the Levy County Building Department, 9010 Northeast 79th Street, Bronson, FL 32621.
              
              
                
                  Huntingdon County, Pennsylvania (All Jurisdictions)
                
              
              
                Crooked Creek
                Approximately 0.88 mile downstream of Beaver Lane
                None
                +628
                Township of Walker.
              
              
                 
                Approximately 0.70 mile downstream of Beaver Lane
                None
                +633
              
              
                Hares Valley Creek
                Approximately 800 feet downstream of Pennsylvania Railroad
                None
                +586
                Township of Union.
              
              
                 
                Approximately 500 feet upstream of Pennsylvania Railroad
                None
                +586
              
              
                Hill Valley Creek
                Approximately 240 feet downstream of Norfolk Southern Railroad
                None
                +555
                Township of Shirley.
              
              
                 
                Approximately 90 feet upstream of Norfolk Southern Railroad
                None
                +555
              
              
                Juniata River
                Approximately 0.39 mile downstream of Bridge Street
                None
                +584
                Township of Union.
              
              
                 
                Approximately 1,670 feet downstream of Bridge Street
                None
                +584
              
              
                Juniata River
                Approximately 0.75 mile downstream of North Jefferson Street
                None
                +569
                Township of Brady, Township of Shirley.
              
              
                 
                Approximately 0.53 mile downstream of North Jefferson Street
                None
                +569
              
              
                Juniata River
                Just upstream of U.S. Route 22 (William Penn Highway)
                +612
                +613
                Township of Henderson, Township of Smithfield.
              
              
                 
                Approximately 200 feet upstream of U.S. Route 22 (William Penn Highway)
                +613
                +614
              
              
                Juniata River
                Approximately 2 miles downstream of the confluence with Shaver Creek
                None
                +671
                Township of Logan.
              
              
                 
                Approximately 140 feet downstream of the confluence with Shaver Creek
                None
                +674
              
              
                Juniata River
                Approximately 1.72 miles upstream of Bridge Street (Cypress Island Bridge)
                None
                +638
                Township of Porter.
              
              
                 
                Approximately 1.78 miles upstream of Bridge Street (Cypress Island Bridge)
                None
                +638
              
              
                Little Juniata River
                Approximately 1,450 feet upstream of Norfolk Southern Railroad
                None
                +847
                Borough of Birmingham.
              
              
                
                 
                Approximately 0.52 mile upstream of Norfolk Southern Railroad
                None
                +848
              
              
                Little Juniata River
                Approximately 440 feet downstream of the Pemberton Road Bridge
                None
                +797
                Township of Spruce Creek.
              
              
                 
                Approximately 300 feet downstream of Birmingham Pike (Railroad Bridge)
                None
                +813
              
              
                Murray Run
                Approximately 280 feet downstream of Murray Run Road
                None
                +691
                Township of Henderson.
              
              
                 
                Approximately 170 feet downstream of Murray Run Road
                None
                +691
              
              
                Standing Stone Creek
                Approximately 1.57 miles downstream of Stone Creek Ridge Road
                None
                +661
                Township of Oneida.
              
              
                 
                Approximately 1.55 miles downstream of Stone Creek Ridge Road
                None
                +661
              
              
                Three Springs Creek
                Approximately 800 feet downstream of Hudson Street
                None
                +700
                Borough of Three Springs.
              
              
                 
                Approximately 800 feet upstream of Elliots Run Road
                None
                +713
              
              
                Unnamed Tributary to Shoup Run
                Approximately 400 feet upstream of Broad Top Mountain Road
                None
                +1139
                Township of Carbon.
              
              
                 
                Approximately 520 feet upstream of Broad Top Mountain Road
                None
                +1142
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Borough of Birmingham
                
              
              
                Maps are available for inspection at the Borough Building, 2450 Tyrone Street, Birmingham, PA 16686.
              
              
              
                
                  Borough of Three Springs
                
              
              
                Maps are available for inspection at the Borough Building, 8444 Hudson Street, Three Springs, PA 17264.
              
              
              
                
                  Township of Brady
                
              
              
                Maps are available for inspection at the Brady Township Building, 11311 Beatty Road, Mill Creek, PA 17060.
              
              
              
                
                  Township of Carbon
                
              
              
                Maps are available for inspection at the Carbon Township Building, 20188 Little Valley Road, Saxton, PA 16678.
              
              
              
                
                  Township of Henderson
                
              
              
                Maps are available for inspection at the Henderson Township Building, 9024 Sugar Grove Road, Huntingdon, PA 16652.
              
              
              
                
                  Township of Logan
                
              
              
                Maps are available for inspection at the Logan Township Building, 7228 Diamond Valley, Alexandria, PA 16611.
              
              
              
                
                  Township of Oneida
                
              
              
                Maps are available for inspection at the Oneida Township Building, 9775 Blair Road, Huntingdon, PA 16652.
              
              
              
                
                  Township of Porter
                
              
              
                Maps are available for inspection at the Porter Township Building, 7551 Bridge Street, Alexandria, PA 16611.
              
              
              
                
                  Township of Shirley
                
              
              
                Maps are available for inspection at the Shirley Township Building, 15480 Croghan Pike, Shirleysburg, PA 17260.
              
              
              
                
                  Township of Smithfield
                
              
              
                Maps are available for inspection at the Smithfield Township Building, 202 South 13th Street, Suite. 3, Huntingdon, PA 16652.
              
              
              
                
                  Township of Spruce Creek
                
              
              
                Maps are available for inspection at the Spruce Creek Township Building, 4602 Eden Road, Tyrone, PA 16686.
              
              
              
                
                  Township of Union
                
              
              
                Maps are available for inspection at the Union Township Building, 14129 Trough Creek Valley Pike, Huntingdon, PA 16652.
              
              
              
                
                  Township of Walker
                
              
              
                Maps are available for inspection at the Walker Township Building, 5568 Bouquet Street, McConnellstown, PA 16660.
              
              
                
                  Clark County, Washington, and Incorporated Areas
                
              
              
                Burnt Bridge Creek
                Just upstream of I-205
                +193
                +192
                City of Vancouver, Unincorporated Areas of Clark County.
              
              
                
                 
                Approximately 1,056 feet upstream of Northeast 152nd Street
                None
                +200
              
              
                China Ditch
                Just upstream of Northeast Ward Road
                None
                +252
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 0.4 mile upstream of Northeast 144th Street
                None
                +275
              
              
                Curtin Creek
                At the confluence with Salmon Creek
                +174
                +172
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 700 feet upstream of Anderson Road
                None
                +260
              
              
                Dead Lake
                Entire shoreline within community
                None
                +191
                City of Camas, Unincorporated Areas of Clark County.
              
              
                Fifth Plain Creek
                At the confluence with Lacamas Creek
                None
                +208
                City of Vancouver, Unincorporated Areas of Clark County.
              
              
                 
                Approximately 0.7 mile upstream of Northeast Davis Road
                None
                +342
              
              
                Gee Creek
                Just downstream of Burlington Northern Santa Fe Railroad
                +29
                +27
                City of Ridgefield, Unincorporated Areas of Clark County.
              
              
                 
                Approximately 0.5 mile upstream of I-5
                None
                +315
              
              
                Lacamas Creek
                Just downstream of Northeast 3rd Avenue
                None
                +35
                City of Camas, Unincorporated Areas of Clark County.
              
              
                 
                Approximately 1.3 miles upstream of Northeast 3rd Avenue
                None
                +163
              
              
                 
                Approximately 1 mile downstream of Northeast Goodwin Road
                None
                +191
              
              
                 
                Approximately 0.5 mile upstream of Northeast 217th Avenue
                None
                +281
              
              
                Lake Lacamas
                Entire shoreline within community
                None
                +191
                City of Camas, Unincorporated Areas of Clark County.
              
              
                Mill Creek
                At the confluence with Salmon Creek
                +138
                +137
                City of Battle Ground, Unincorporated Areas of Clark County.
              
              
                 
                Just downstream of Northwest 20th Avenue
                None
                +279
              
              
                Packard Creek
                Approximately 375 feet downstream of Northwest 179th Street
                None
                +66
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 1,040 feet upstream of Northwest 11th Avenue
                None
                +290
              
              
                Padden Creek
                Approximately 460 feet downstream of Northeast 83rd Street
                None
                +214
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 160 feet upstream of Northeast 88th Street
                None
                +228
              
              
                Round Lake
                Entire shoreline within community
                None
                +191
                City of Camas, Unincorporated Areas of Clark County.
              
              
                Salmon Creek
                At the confluence with Weaver Creek
                +211
                +210
                City of Battle Ground, Unincorporated Areas of Clark County.
              
              
                 
                Just upstream of Risto Road
                None
                +363
              
              
                Spring Branch Creek
                At the confluence with Lacamas Creek
                +200
                +198
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 1.25 miles upstream of the confluence with Lacamas Creek
                +202
                +200
              
              
                Weaver Creek
                Approximately 320 feet upstream of Northeast 169th Street
                None
                +215
                City of Battle Ground, Unincorporated Areas of Clark County.
              
              
                 
                Approximately 1.1 miles upstream of Northeast 152nd Avenue
                None
                +345
              
              
                Whipple Creek
                Just downstream of Northwest Krieger Road
                None
                +28
                Unincorporated Areas of Clark County.
              
              
                 
                Approximately 0.8 mile upstream of Northeast 179th Street
                None
                +241
              
              
                
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Battle Ground
                
              
              
                Maps are available for inspection at 109 Southwest 1st Street, Battle Ground, WA 98604.
              
              
              
                
                  City of Camas
                
              
              
                Maps are available for inspection at 616 Northeast 4th Avenue, Camas, WA 98607.
              
              
              
                
                  City of Ridgefield
                
              
              
                Maps are available for inspection at 230 Pioneer Street, Ridgefield, WA 98642.
              
              
              
                
                  City of Vancouver
                
              
              
                Maps are available for inspection at 210 East 13th Street, Vancouver, WA 98668.
              
              
              
                
                  Unincorporated Areas of Clark County
                
              
              
              
                Maps are available for inspection at 1300 Franklin Street, Vancouver, WA 98668.
              
              
                
                  Preston County, West Virginia, and Incorporated Areas
                
              
              
                Back Run
                At the confluence with Deckers Creek
                None
                +1698
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1,670 feet upstream of the confluence with Deckers Creek
                None
                +1702
              
              
                Barnes Run
                At the confluence with Cherry Run
                None
                +1702
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 450 feet upstream of State Route 26
                None
                +2075
              
              
                Barnes Run Tributary 2
                At the confluence with Barnes Run
                None
                +1750
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Barnes Run
                None
                +1976
              
              
                Big Sandy Creek
                Approximately 310 feet downstream of the confluence of Glade Run
                None
                +1507
                Town of Brandonville, Unincorporated Areas of Preston County.
              
              
                 
                Approximately 300 feet upstream of County Highway 4/2
                None
                +1550
              
              
                Big Sandy Creek Tributary 1
                At the confluence with Big Sandy Creek
                None
                +1530
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.9 mile upstream of County Highway 8
                None
                +1791
              
              
                Bull Run
                Approximately 580 feet upstream of the confluence with Cheat River
                None
                +923
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 420 feet upstream of County Highway 21
                None
                +1419
              
              
                Bull Run Tributary 1
                At the confluence with Bull Run
                None
                +1325
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.4 miles upstream of County Highway 21/2
                None
                +1743
              
              
                Cheat River
                Approximately 1.9 miles downstream of the Albright Power Plant Dam
                None
                +1198
                Town of Rowlesburg, Unincorporated Areas of Preston County.
              
              
                 
                At the Tucker County boundary
                None
                +1483
              
              
                Cherry Run
                Approximately 250 feet downstream of the confluence of Barnes Run
                None
                +1699
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.8 miles upstream of County Highway 5/2
                None
                +2272
              
              
                Cherry Run Tributary 1
                At the confluence with Cherry Run
                None
                +1969
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1,560 feet downstream of County Highway 5
                None
                +2069
              
              
                Cherry Run Tributary 2
                At the confluence with Cherry Run
                None
                +1972
                Unincorporated Areas of Preston County.
              
              
                
                 
                Approximately 0.8 mile upstream of the confluence with Cherry Run Tributary 2A
                None
                +2099
              
              
                Cherry Run Tributary 2A
                At the confluence with Cherry Run Tributary 2
                None
                +2045
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Cherry Run Tributary 2
                None
                +2091
              
              
                Cherry Run Tributary 3
                At the confluence with Cherry Run
                None
                +2017
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.1 miles upstream of the confluence with Cherry Run
                None
                +2236
              
              
                Deckers Creek
                At the downstream Monongalia County boundary
                None
                +1488
                Town of Masontown, Town of Rowlesburg, Unincorporated Areas of Preston County.
              
              
                 
                At the upstream Monongalia County boundary
                None
                +1861
              
              
                Deckers Creek Tributary 1
                At the confluence with Deckers Creek
                None
                +1709
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 300 feet upstream of Zinn Chapel Road
                None
                +1741
              
              
                Dillan Creek
                At the confluence with Deckers Creek
                None
                +1701
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.8 mile upstream of Dillan Creek Road
                None
                +1749
              
              
                Dillan Creek Tributary 1
                At the confluence with Dillan Creek
                None
                +1701
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.9 mile upstream of County Highway 7/4
                None
                +1831
              
              
                Dillan Creek Tributary 2
                At the confluence with Dillan Creek
                None
                +1701
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.9 miles upstream of the confluence with Dillan Creek
                None
                +1919
              
              
                Glade Run
                At the confluence with Big Sandy Creek
                None
                +1508
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.7 miles upstream of County Highway 6
                None
                +1814
              
              
                Glade Run East
                At the confluence with Big Sandy Creek
                None
                +1531
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 960 feet upstream of County Highway 26/63
                None
                +2202
              
              
                Glade Run Tributary 1
                At the confluence with Glade Run
                None
                +1655
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.5 mile upstream of County Highway 6/1
                None
                +1716
              
              
                Glade Run Tributary 2
                At the confluence with Glade Run
                None
                +1667
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.6 mile upstream of County Highway 6/1
                None
                +1834
              
              
                Hog Run
                At the confluence with Cherry Run
                None
                +1838
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.8 mile upstream of the confluence with Hog Run Tributary 3
                None
                +2062
              
              
                Hog Run Tributary 1
                At the confluence with Hog Run
                None
                +2019
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1,830 feet upstream of State Route 26
                None
                +2077
              
              
                Hog Run Tributary 2
                At the confluence with Hog Run
                None
                +2036
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1,820 feet upstream of State Route 26
                None
                +2061
              
              
                Hog Run Tributary 3
                At the confluence with Hog Run
                None
                +2040
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1,190 feet upstream of State Route 26
                None
                +2082
              
              
                Kanes Creek
                At the confluence with Deckers Creek
                None
                +1701
                Town of Reedsville, Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.6 mile upstream of County Highway 56
                None
                +1781
              
              
                Little Sandy Creek
                At the confluence with Big Sandy Creek
                None
                +1537
                Unincorporated Areas of Preston County.
              
              
                
                 
                Approximately 0.44 mile upstream of County Highway 8
                None
                +1544
              
              
                Little Wolf Creek
                At the confluence with Wolf Creek
                None
                +1460
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 300 feet upstream of County Highway 110
                None
                +1596
              
              
                Maple Run
                Approximately 570 feet upstream of the confluence with Youghiogheny River
                None
                +2425
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.9 mile upstream of County Highway 116/2
                None
                +2645
              
              
                Middle Run
                At the confluence with Bull Run
                None
                +1329
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.8 miles upstream of the confluence with Bull Run
                None
                +1724
              
              
                Mill Run
                At the confluence with Cherry Run
                None
                +1864
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.6 miles upstream of the confluence with Mill Run Tributary 2
                None
                +2387
              
              
                Mill Run Tributary 1
                At the confluence with Mill Run
                None
                +1971
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Mill Run
                None
                +2177
              
              
                Mill Run Tributary 2
                At the confluence with Mill Run
                None
                +2054
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 640 feet upstream of County Highway 112
                None
                +2246
              
              
                Piney Run
                At the confluence with Cherry Run
                None
                +1843
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 1.2 miles upstream of County Highway 5
                None
                +1869
              
              
                Saltlick Creek
                At the confluence with the Cheat River
                +1389
                +1399
                Town of Rowlesburg, Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.7 mile upstream of F Road
                None
                +2000
              
              
                Spruce Run
                At the confluence with Saltlick Creek
                None
                +1580
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 2.1 miles upstream of County Highway 86
                None
                +1796
              
              
                Swamp Run
                At the confluence with Dillan Creek
                None
                +1701
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.5 mile upstream of Herring Road
                None
                +1745
              
              
                Wolf Creek
                At the confluence with the Cheat River
                None
                +1449
                Unincorporated Areas of Preston County.
              
              
                 
                Approximately 0.5 mile upstream of County Highway 110
                None
                +1542
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Town of Brandonville
                
              
              
                Maps are available for inspection at the Brandonville Town Hall, 37 Poplar Street, Bruceton Mills, WV 26525.
              
              
              
                
                  Town of Masontown
                
              
              
                Maps are available for inspection at Main Pharmacy, 160 Main Street, Masontown, WV 26542.
              
              
              
                
                  Town of Reedsville
                
              
              
                Maps are available for inspection at the Town Hall, 207 South Robert Stone Way, Reedsville, WV 26547.
              
              
              
                
                  Town of Rowlesburg
                
              
              
                Maps are available for inspection at the Community Building, 44 Poplar Street, Rowlesburg, WV 26425.
              
              
              
                
                
                  Unincorporated Areas of Preston County
                
              
              
              
                Maps are available for inspection at the Preston County Office of Emergency Management, 1031/2 West Main Street, Kingwood, WV 26537.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: December 10, 2010.
            Sandra K. Knight,
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2010-32702 Filed 12-28-10; 8:45 am]
      BILLING CODE 9110-12-P
    
  